Citation Nr: 1542557	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-11 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

In November 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the hearing, the record was held open for 30 days to allow the Veteran to submit additional evidence.  

FINDING OF FACT

The Veteran's bilateral hearing loss is as likely as not related to his active military service.

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In view of the favorable disposition below, the Board finds that all notification and development actions necessary to render a fair decision on the claim, including affording the Veteran a sufficient Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), and 38 C.F.R. § 3.103(c)(2)(2015), have been accomplished. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.


II.  Analysis of Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran asserts that his current hearing loss is related to acoustic trauma during service.  In statements in support of his claim, the Veteran indicated that he was exposed to jet noise while he was a mechanic on the flight line in Thailand.  

At the hearing, the Veteran testified that he was exposed to jet engine noise.  He testified that he noticed a change in his hearing around the end of service.  The Veteran's representative asserted that shifts in audiometric thresholds in service support his claim for hearing loss in service.   

The Veteran's currently diagnosed bilateral sensorineural hearing loss is considered a disability for VA purposes.  38 C.F.R. § 3.385 (2015).  The Form DD 214 reflects that his service occupation was aircrew egress systems repairman.  The Veteran's noise exposure during service is acknowledged, as noise exposure is consistent with his service occupation. 

Service treatment records do not reflect complaints or findings of hearing loss.  

The Veteran had a VA examination in March 2012.  The examiner reviewed the Veteran's service treatment records and noted that the Veteran's hearing was within normal limits from 500 to 6000 Hertz bilaterally at both entrance and separation.   The VA examiner diagnosed sensorineural hearing loss.  The examiner opined that  the Veteran's hearing loss is not related to service.  The examiner explained that the Veteran's hearing was within normal limits at separation.  The examiner stated  there is no scientific basis for delayed onset hearing loss due to acoustic trauma.  

In October 2012, the Veteran submitted an article about noise-induced hearing loss.  The Veteran asserted that the article supports his conclusion that his hearing loss is related to noise exposure.  

In November 2014, the Veteran submitted an opinion from a private audiologist.   The audiologist noted that the high frequency pattern of hearing loss that is present bilaterally is consistent with a pattern of noise exposure.  The audiologist noted the Veteran's report that he was exposed to jet noise and noise from mechanical equipment in service.  She indicated that this is very significant and can be harmful to the ears.  The private audiologist noted that this kind of continued exposure to extreme levels of noise certainly could have contributed to the Veteran's current degree and configuration of hearing loss.  She noted that she also believed this to be true, as he had a very quiet civilian occupation and denied any exposure to significant noise after his time in service.  

The audiologist opined that the significant noise exposure that the Veteran had in service is at least as likely as not the cause of his current degree and configuration of hearing loss.  

The opinion of the private audiologist is consistent with the evidence of record and based upon factually accurate information.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04.  The opinion addressed the pertinent nexus question, and provided a detailed rationale linking the Veteran's hearing loss to acoustic trauma in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for hearing loss is warranted.


ORDER

Service connection for hearing loss is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


